           Case 1:19-cr-00211-DAD-SKO Document 57 Filed 06/10/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KATHLEEN A. SERVATIUS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                     IN THE UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                                   CASE NO. 1:19-CR-00211-NONE - SKO
12                                    Plaintiff,                 STIPULATION REGARDING USE OF
                                                                 VIDEOCONFERENCING DURING JUDGMENT &
13                             v.                                SENTENCING HEARING; FINDINGS AND
                                                                 ORDER
14   VICTORIA RODRIGUEZ,
                                                                 DATE: June 19, 2020
15                                    Defendant.                 TIME: 8:30 a.m.
                                                                 COURT: Hon. Dale A. Drozd
16

17                                                     BACKGROUND
18          The Indictment in this matter charges the defendant with conspiring to distribute
19 methamphetamine, in violation of 21 U.S.C. § § 846, 81(a)(1)(a). Under the terms of his plea agreement

20 with the government, defendant pleaded guilty to the charge, and the Court entered defendant’s guilty plea
21 to Count 1 on February 21, 2020 and sentencing set for May 15, 2020. Thereafter, the Court continued

22 the matter in light of Eastern District General Order 611, 612, and 617.

23          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
24 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

25 District Judges to authorize sentencing by video or telephonic conference when 1) such hearings “cannot

26 be conducted in person without seriously jeopardizing public health and safety;” and 2) “the district judge
27 in a particular case finds for specific reasons that the plea or sentencing in that case cannot be further

28 delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23 § 15002(b)(2).

                                                      {9153/002/01107069.DOCX}1
      STIPULATION REGARDING JUDGMENT & SENTENCING HEARING
30    {01107069/docx}
           Case 1:19-cr-00211-DAD-SKO Document 57 Filed 06/10/20 Page 2 of 5


 1          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 2 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 3 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to . . . [COVID-

 4 19] have materially affected and will materially affect the functioning of the federal courts generally.”

 5          On March 30, 2020, the Chief Judge of this District, per General Order 614, also made the findings

 6 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 7 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted in

 8 person without seriously jeopardizing public health and safety.” Accordingly, the findings of the Judicial

 9 Conference and General Order 614 establish that sentencings cannot take safely take place in person.
10            In order to authorize sentencing hearings by remote means, however, the CARES Act—as

11 implemented by General Order 614—also requires district courts in individual cases to “find, for specific

12 reasons, that felony pleas or sentencings in those cases cannot be further delayed without serious harm to

13 the interests of justice.” General Order 614 further requires that the defendant consent to remote

14 proceedings.        Finally, the remote proceeding must be conducted by videoconference unless

15 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

16 teleconference.

17          Ms. Rodriguez is willing to waive her physical presence and is able to appear for the sentencing

18 hearing by video from the Kern County Jail at Lerdo, in accordance with this Court's General Order 614

19 (implementing the Corona virus Aid, Relief, and Economic Security (CARES) Act, H.R. 748, authorizing

20 video and teleconferencing for felony changes of plea and sentencing). Both government counsel and
21 defense counsel would also appear by video.

22          The parties believe that the above accommodation is appropriate in this case. The sentencing

23 guideline as calculated by the Probation Office is 57 to 71 months.             The Probation Office has

24 recommended the mandatory minimum of 120 months. The PSR notes that at the time of the preparation

25 of the probation report Ms. Rodriguez had not completed all the requirements for her Safety Valve relief.

26 Since the filing of the final PSR Ms. Rodriguez has completed all the requirements of USSG § 5Cl.2
27 allowing for the mandatory minimum to be waived and adding an additional 2 level reduction pursuant to

28 USSG § 2Dl .l(b)(l8). The new guideline range would be 46 - 57 months. The Government has agreed to

                                                      {9153/002/01107069.DOCX}2
      STIPULATION REGARDING JUDGMENT & SENTENCING HEARING
30    {01107069/docx}
           Case 1:19-cr-00211-DAD-SKO Document 57 Filed 06/10/20 Page 3 of 5


 1 recommend a sentence at the low end of the applicable range. The Defendant understands the Court's

 2 discretion. By June 19, 2020, Ms. Rodriguez will have already served approximately 19 actual months in

 3 custody at the Fresno and Kem County Jails, and wants to proceed to sentencing through the use of

 4 video-conferencing.

 5          The parties hereby stipulate and agree that each of the requirements of the CARES Act and General

 6 Order 614 have been satisfied in this case. They request that the Court enter an order making the specific

 7 findings required by the CARES Act and General Order 614. Specifically, for the reasons further set forth

 8 below, the parties agree that:

 9          1)       The judgment & sentencing hearing in this case cannot be further delayed without serious

10 harm to the interest of justice, given the public health restrictions on physical contact and court closures

11 existing in the Eastern District of California and the Sentencing Guidelines range recommended by

12 defendant and the government;

13          2)       The defendant waives his physical presence at the hearing and consents to remote hearing

14 by Videoconference.

15                                                     STIPULATION

16          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

17 through defendant’s counsel of record, hereby stipulate as follows:

18          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

19 to exist in California on March 4, 2020.

20          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

21 National Emergency in response to the COVID-19 pandemic.

22          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

23 other public health authorities have suggested the public avoid social gatherings in groups of more than

24 10 people and practice physical distancing (within about six feet) between individuals to potentially slow

25 the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact, and no

26 vaccine currently exists.
27          4.       These social distancing guidelines – which are essential to combatting the virus – are

28 generally not compatible with holding in-person court hearings.

                                                      {9153/002/01107069.DOCX}3
      STIPULATION REGARDING JUDGMENT & SENTENCING HEARING
30    {01107069/docx}
            Case 1:19-cr-00211-DAD-SKO Document 57 Filed 06/10/20 Page 4 of 5


 1          5.       On March 17, 2020, this Court issued General Order 611, noting the President and

 2 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

 3 authorities within the Eastern District had taken measures to limit the size of gatherings and practice social

 4 distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

 5 commence before May 1, 2020.

 6          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

 7 in the Eastern District of California to the public. It further authorized assigned district court judges to

 8 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General Order

 9 612 incorporated General Order 611’s findings regarding the health dangers posed by the pandemic.
10          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial emergency

11 in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low resources across its

12 heavy caseload.” The report accompanying the Judicial Council’s declaration analyzed the public safety

13 dangers associated with the COVID-19 pandemic and examined both the District’s caseload (the District

14 currently ranks first in the Ninth Circuit and eighth nationally in weighted filings) and its shortage of

15 judicial resources (the District is currently authorized only six district judges; two of those positions are

16 currently vacant and without nominations). The report further explained that a backlog of cases exists

17 that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings of individuals.

18          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

19 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

20          9.       Given these facts, it is essential that Judges in this District resolve as many matters as

21 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

22 hearings now, this District will be in a better position to work through the backlog of criminal and civil

23 matters once in-person hearings resume.

24          10.      The judgment & sentencing hearing in this case accordingly cannot be further delayed

25 without serious harm to the interests of justice. If the Court were to delay this hearing until it can be held

26 in-person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and
27 every Judge in this District, when normal operations resume.

28          11.      The defendant in this case consents to proceed with his judgment & sentencing hearing by

                                                      {9153/002/01107069.DOCX}4
      STIPULATION REGARDING JUDGMENT & SENTENCING HEARING
30    {01107069/docx}
           Case 1:19-cr-00211-DAD-SKO Document 57 Filed 06/10/20 Page 5 of 5


 1 Videoconference.

 2          IT IS SO STIPULATED.

 3

 4
      Dated: May 1, 2020                                            MCGREGOR W. SCOTT
 5                                                                  United States Attorney
 6
                                                                    /s/ Kathleen A. Servatius
 7                                                                  KATHLEEN A. SERVATIUS
                                                                    Assistant United States Attorney
 8

 9
      Dated: May 1, 2020                                            /s/ Peter Jones
10                                                                  PETER JONES
11                                                                  Counsel for Defendant
                                                                    VICTORIA RODRIGUEZ
12

13
                                                 FINDINGS AND ORDER
14
            1.       The Court adopts the findings above.
15
            2.       Further, the Court specifically finds that:
16
                     a)       The judgment & sentencing hearing in this case cannot be further delayed without
17
            serious harm to the interest of justice; and
18
                     b)       The defendant has waived his physical presence at the hearing and consents to
19
            remote hearing by Videoconference.
20
            3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
21
     of the CARES Act and General Order 614, the judgment & sentencing hearing in this case will be
22
     conducted by Videoconference.
23
     IT IS SO ORDERED.
24
        Dated:      June 10, 2020
25                                                            UNITED STATES DISTRICT JUDGE
26
27

28

                                                      {9153/002/01107069.DOCX}5
      STIPULATION REGARDING JUDGMENT & SENTENCING HEARING
30    {01107069/docx}
